Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/21/20 has been entered.

Response to Amendment
 2.	This action is in response to applicant's arguments and amendments filed on
09/21/20, which are in response to USPTO Office Action mailed on 06/25/20.
Applicant's arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE NON-FINAL.

3. 	Applicant’s argument to claims 17-21 with respect to the rejection of claims under 35 U.S.C. 101 rejection has been fully considered. However, the 101 rejection has been maintained.


Claim Rejections - 35 USC § 101

101 reads as follows:
Whoever invents or discoversany new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a paters! therefor, subject to the eonditionsand requirements of this title.
Claims 17-21 are rejected under 35 U.S.C. 101 because they are directed to non- statutory subject matter “A computer storage media storing computer-readable instructions “, See specification [0077]... “Computer-readable instructions, data structures...data signal such as a carrier wave or other transport mechanism and includes any information delivery media”. The broadest reasonable interpretation of a claim drawn to a computer storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer storage medium. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter. Note that a claim drawn to such “A computer storage media storing computer-readable instructions” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U,S,G. § 101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-6 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al. (US 2016/0189753 A1) in view of Shaver et al. (US 2014/0033088 A1).

 	Regarding claim 1, Mangold teaches a system comprising, 
 	processor (See Mangold paragraph [0031], a processor) and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
 	receive a plurality of milestone creation inputs associated with different versions of an electronic document, (See Mangold paragraph [0027], receives a set of variational items that are used to ensure that each created video version is unique, a selection of an output type, and a number of unique video versions to create);
 	in response to the milestone creation inputs, (See Mangold paragraph [0034], the process receives a set of keyword tags to associate with the unique video versions being created), identify particular video, audio, or image content (See Mangold paragraph [0037], generates the videos (120) from the user-supplied content and audio selected)
  	Mangold does not explicitly disclose provided in other files that are separate from the electronic document, associate the other files that provide the particular video, audio, or image content with individual versions of the electronic document; populate a version history of the electronic document with indicators that the other files have been associated with the individual versions of the electronic document.
 	However, Shaver teaches provided in other files that are separate from the electronic document, (See Shaver paragraph [0029], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made), associate the other files that provide the particular video, audio, or image content with individual versions of the electronic document, (See Shaver paragraph [0011], electronic content such as a page-descriptive electronic document, a media stream, a web page, a hypertext document, an image, digital video or a video recording, digital audio or an audio; See Shaver paragraph [0027], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made), populate a version history of the electronic document with indicators that the other files have been associated with the individual versions of the electronic document, (See Shaver paragraph [0029], [0093], display electronic content version history, and changes between the versions, may comprise an output device 528 in the form of a display, and a storage device 520 to store a plurality of versions of electronic content 524, including a first version newer than a second version).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify provided in other files that are separate from the electronic document, associate the other files that provide the particular video, audio, or image content with individual versions of the electronic document; populate a version history of the electronic document with indicators that the other files have been associated with the individual versions of the electronic document of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).
 	
 	Regarding claim 2, Mangold taught the system of claim 1, as described above.  Mangold further teaches the memory having further computer-executable instructions stored thereupon which, when executed bv the processor, cause the computer to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
	Mangold does not explicitly disclose present the version history on a graphical user interface that identities the different versions of the electronic document: and receive at least one of the milestone creation input, explicitly via the graphical user interface.
 	However, Shaver teaches present the version history on a graphical user interface that identities the different versions of the electronic document, (See Shaver paragraph [0094], a plurality of version indicators corresponding to the plurality of versions. Selection indicators and changes between the first version and the second version may be displayed at the same time as the time line, as described previously): and receive at least one of the milestone creation input, explicitly via the graphical user interface, (See Shaver paragraph [0092], The GUI module 508 may receive input from input devices 532 (e.g., a keyboard, a mouse, a trackball, voice recognizer, touch pad, touch screen, etc.), including user input comprising a "Save" command to save a revision 544 of the electronic content).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify present the version history on a graphical user interface that identities the different versions of the electronic document: and receive at least one of the milestone creation input, explicitly via the graphical user interface of Shaver to enables the display of a plurality of version 

 	Regarding claim 3, Mangold taught the system of claim 1, as described
above. Mangold further teaches the memory having further computer-executable instructions stored thereupon which, when executed bv the processor, cause the computer to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
 	Mangold does not explicitly disclose infer at least one of the milestone creation inputs based at least upon user activity related to the electronic document.
 	However, Shaver teaches infer at least one of the milestone creation inputs based at least upon user activity related to the electronic document, (See Shaver paragraph [0021], the user may use a mouse, keyboard, touch pad, voice input or other input devices to explore the electronic document).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify infer at least one of the milestone creation inputs based at least upon user activity related to the electronic document of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).

 	Regarding claim 4, Mangold taught the system of claim 1, as described above. Mangold further teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
 	Mangold does not explicitly disclose infer the at least one milestone creation input based at least on user activity that involves sending or receiving the electronic document via email..
 	However, Shaver teaches infer the at least one milestone creation input based at least on user activity that involves sending or receiving the electronic document via email., (See Shaver paragraph [0021], the user may use a mouse, keyboard, touch pad, voice input or other input devices to explore the electronic document).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify infer the at least one milestone creation input based at least on user activity that involves sending or receiving the electronic document via email of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).

 	Regarding claim 5, Mangold taught the system of claim 1, as described above. Mangold further teaches the indicators comprising milestone indicators, the memory having further computer-executable instructions stored thereupon which, when (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
 	Mangold does not explicitly disclose display a palette of available milestone indicators, receive input identifying a selected milestone indicator from the palette: and associate the selected milestone indicator with a particular version of the electronic document, wherein the selected milestone indicator conveys that the particular version of the electronic document is associated with a particular other file having particular video, audio or image content.
 	However, Shaver teaches display a palette of available milestone indicators, (See Shaver paragraph [0026], each indicated version on the time line 104, a message 156 is displayed), receive input identifying a selected milestone indicator from the palette: and associate the selected milestone indicator with a particular version of the electronic document, (See Shaver paragraph [0072], selection of one of the first version or the second version, or both, responsive to receiving a user selection indication), wherein the selected milestone indicator conveys that the particular version of the electronic document is associated with a particular other file having particular video, audio. or image content, (See Shaver paragraph [0011], electronic content such as a page-descriptive electronic document, a media stream, a web page, a hypertext document, an image, digital video or a video recording, digital audio or an audio; See Shaver paragraph [0027], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made).	


 	Regarding claim 6, Mangold taught the system of claim 1, as described above. Mangold further teaches the memory having further computer-executable instructions stored thereupon which, when executed bv the processor, cause the computer to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
 	Mangold does not explicitly disclose generate particular for a particular version of the electronic document indicator based at least upon particular video, audio, or image content,  provided in a particular other file that was associated with the particular version of the electronic document in response to a particular milestone creation input.
 	However, Shaver teaches generate particular for a particular version of the electronic document indicator based at least upon particular video, audio, or image content, (See Shaver paragraph [0011], electronic content such as a page-descriptive electronic document, a media stream, a web page, a hypertext document, an image, digital video or a video recording, digital audio or an audio; See Shaver paragraph [0027], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made), provided in a particular other file that was associated with the particular version of the electronic document in response to a particular milestone creation input, (See Shaver paragraph [0011], electronic content such as a page-descriptive electronic document, a media stream, a web page, a hypertext document, an image, digital video or a video recording, digital audio or an audio; See Shaver paragraph [0027], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify generate particular for a particular version of the electronic document indicator based at least upon particular video, audio, or image content, provided in a particular other file that was associated with the particular version of the electronic document in response to a particular milestone creation input of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).

 	Regarding claim 22, Mangold together with Hanlon taught the computer-implemented method of claim 2, as described above.    

	However, Shaver teaches the graphical user interface identifying at least three autosaved versions of the electronic document that were autosaved at different times, (See Shaver paragraph [0029], Each time a document's contents 120 are saved (e.g., explicitly or via auto-save), they can be saved as a new version, rather than overwriting the previous version).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify the graphical user interface identifying at least three autosaved versions of the electronic document that were autosaved at different times of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).

 	Regarding claim 23, Mangold together with Hanlon taught the computer-implemented method of claim 22, as described above.
 	Mangold does not explicitly disclose the graphical user interface identifying the different times when the at least three autosaved versions of the electronic document were autosaved.
 	However, Shaver teaches the graphical user interface identifying corresponding times when the at least three autosaved versions of the electronic document were autosaved, (See Shaver paragraph [0029], Each time a document's contents 120 are saved (e.g., explicitly or via auto-save), they can be saved as a new version, rather than overwriting the previous version).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify the graphical user interface identifying corresponding times when the at least three autosaved versions of the electronic document were autosaved of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).

 	Regarding claim 24, Shaver taught the system of claim 23, as described above. Mangold further teaches the graphical user interface comprising a control for receiving the milestone creation inputs.
 	Mangold does not explicitly disclose the graphical user interface comprising a control for receiving the milestone creation input.
 	However, Shaver teaches the graphical user interface comprising a control for receiving the milestone creation input, (See Shaver, [0092], The GUI module 508 may receive input from input devices 532 (e.g., a keyboard, a mouse, a trackball, voice recognizer, touch pad, touch screen, etc.), including user input).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify the graphical user interface comprising a control for receiving the milestone creation input of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).

7. 	Claims 9-12 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. (US 2014/0033088 A1) in view of McNeill et al. (US 2017/0199915 A1).
 	Regarding claim 9, Shaver teaches a computer-implemented method, comprising, 
 	displaying a version history of an electronic document, (See Shaver paragraph [0093], display electronic content version history…of electronic content 524), the version history, (See Shaver paragraph [0093],version history) comprising indicators conveying associations between versions of the electronic document and video, audio, or image content n an individual video, audio, or image content provided separately from the electronic document , (See Shaver paragraph [0011], electronic content such as a page-descriptive electronic document, a media stream, a web page, a hypertext document, an image, digital video or a video recording, digital audio or an audio; See Shaver paragraph [0027], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made).
	receiving a selection of a particular indicator from the displayed version history (Shaver paragraph [0060], the receiving entity to enable displaying a first selection indicator to indicate selection of the first version and a second selection indicator to indicate selection of the second version); and 
 	Shaver does not explicitly disclose responsive to selection of the particular indicator from the displayed version history, presenting a particular  	
 	However, McNeill teaches responsive to selection of the particular indicator from the displayed version history, (See McNeill paragraph [0007], display of the document version history of the document, the identification metadata are displayed with the particular version), presenting a particular video, audio, or image content item associated with the particular indicator and a particular version of the electronic document, (See McNeill paragraph [0048], an indication of a selection of a version 120 listed in the document version history 202…when a version of interest 120a is selected, an image of the document data 124 is displayed in a display area of the application user interface 204).	
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify responsive to selection of the particular indicator from the displayed version history, presenting a particular video, audio, or image content item associated with the particular indicator and a particular version of the electronic document of McNeill for displaying a document version history, and allowing a user to append identification metadata to a particular document version; (See McNeill, [0013]).
 	
 	Regarding claim 10, Shaver taught the computer-implemented method of claim 9, as described above.  Shaver further teaches comprising: displaying last saved times in the version history indicating when individual versions of the electronic document were last saved, (See Shaver paragraph [0029], Each time a document's contents 120 are saved (e.g., explicitly or via auto-save), they can be saved as a new version, rather than overwriting the previous version).
 	
 	Regarding claim 11, Shaver taught the computer-implemented method of claim 10, as described above.  Shaver further teaches wherein the last saved times include a first last saved time when a first version of the electronic document was saved, (See Shaver paragraph [0071], identity of a user in the group that last saved a corresponding version of the electronic document content), in response to user input and a second last saved time when a second version of the electronic document was autosaved in the absence of explicit user input, (See Shaver paragraph [0029], Each time a document's contents 120 are saved (e.g., explicitly or via auto-save), they can be saved as a new version, rather than overwriting the previous version).
 		
 	Regarding claim 12, Shaver taught the computer-implemented method of claim 11, as described above.  Shaver further teaches wherein at least one other version of the electronic file document displayed in the version history, , lack a corresponding indicator to convey that the at least one other version is not associated with separate video.audio, or image content, (See Shaver paragraph [0093], display electronic content version history…versions of electronic content 524, See Shaver paragraph [0029], Each time a document's contents 120 are saved (e.g., explicitly or via auto-save), they can be saved as a new version, rather than overwriting the previous version).
 	
 	Regarding claim 14, Shaver taught the computer-implemented method of claim 9, as described above.  Shaver further teaches wherein the particular version is an autosaved version of the electric document, (See Shaver paragraph [0029], Each time a document's contents 120 are saved (e.g., explicitly or via auto-save), they can be saved as a new version, rather than overwriting the previous version).

8. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shaver et al. (US 2014/0033088 A1) in view of McNeill et al. (US 2017/0199915 A1) and further in view of Chegini (US 2018/0034879 A1).

 	Regarding claim 13, Mangold together with Shaver taught the computer-implemented method of claim 9, as described above. 
 	Shaver together with McNeill does not explicitly disclose wherein the particular indicator is one of a symbol or a user-selected indicator selected from a palette of indicators.
 	However, Chegini teaches wherein the particular indicator is one of a symbol or a user-selected indicator selected from a palette of indicators, (See Chegini paragraph [0129], The system may also generate a time ribbon/scrubber bar for a document, such as a video document or an audio document, that indicates, via a symbol, color, or other indicator the presence of annotations and their time location within the document).
.
 		
9. 	Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al. (US 2016/0189753 A1) in view of Shaver et al. (US 2014/0033088 A1) and further in view of Chegini (US 2018/0034879 A1).

 	Regarding claim 17, Mangold teaches a computer storage media storing computer- readable instructions that when executed cause a computing device to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
 	receive a search query related to stored milestones, each milestone comprising video, audio, or image content associated with a corresponding version of an electronic file, (See Mangold paragraph [0003], receives the set of variational items from the user computing device…the set of variational items include a plurality of images and/or video…a set of video descriptions in textual format, and a set of search term keywords to associate with the unique video versions, (according to the spec [0017], “receiving milestone content (e.g., text, electronic file, audio file, image file, video file and the like)”); 
 	Mangold does not explicitly disclose provided separately from the corresponding version of the electronic file and provided separately from the particular version of the electronic file.
	However, Shaver teaches provided separately from the corresponding version of the electronic file, (See Shaver paragraph [0029], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made), and provided separately from the particular version of the electronic file, (See Shaver paragraph [0029], Separate versions of a document 124 arise upon saving the document 124 when changes to the text or other content of the document 124 is made).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify provided separately from the corresponding version of the electronic file and provided separately from the particular version of the electronic file of Shaver to enables the display of a plurality of version indicators corresponding to a plurality of versions of electronic content (See Shaver Abstract, [0054]).
 	Mangold together with Shaver does not explicitly disclose search the stored milestones for matching milestones that satisfy the search query; and present a particular matching milestone that satisfy the search query, the particular matching milestone comprising particular video, audio, or image content associated with a particular version of the electronic file.
	However, Chegini teaches search the stored milestones for matching milestones that satisfy the search query; (See Chegini paragraph [0161], the search engine may compare the user query against metadata or other information associated with the stored media to identify matching media) and present a particular matching milestone that satisfy the search query, (See Chegini paragraph [0161], the search engine may compare the user query against metadata or other information associated with the stored media to identify matching media) the particular matching milestone comprising particular video, audio, or image content associated with a particular version of the electronic file, (See Chegini paragraph [0135], the search query may specify "show all users that have viewed video 1 and 2." The search engine may process the search query, identify matches).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify search the stored milestones for matching milestones that satisfy the search query; and present a particular matching milestone that satisfy the search query, the particular matching milestone comprising particular video, audio, or image content associated with a particular version of the electronic file of Chegini to identify a corresponding matching project or activity; generating a multimedia document comprising chat content associated with the matching project or activity. (See paragraph [0006].

 	Regarding claim 18, Mangold taught the computer storage media of claim 17, as described above. Mangold further teaches storing further computer-readable instructions that when executed cause the computing device to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):
 	Mangold together with Shaver does not explicitly disclose when searching the stored milestones, utilize optical character recognition on video or images in the stored milestones to identify the matching milestones.
 	However, Chegini teaches when searching the stored milestones, utilize optical character r recognition on video or images in the stored milestones to identify the matching milestones, (See Chegini paragraph [0032], a magnetic or optical disk storage device, See Chegini paragraph [0161], the search engine may compare the user query against metadata or other information associated with the stored media to identify matching media) 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify when searching the stored milestones, utilize optical character recognition on video or images in the stored milestones to identify the matching milestones of Chegini to identify a corresponding matching project or activity; generating a multimedia document comprising chat content associated with the matching project or activity. (See paragraph [0006].

 	Regarding claim 19, Mangold taught the computer storage media of claim 17, as described above. Mangold further teaches storing further computer-readable instructions that when executed cause the computing device to, (See Mangold paragraph [0060], various memory units, the processing unit(s) 410 retrieves instructions to execute and data to process in order to execute the processes):

 	However, Chegini teaches when searching the stored milestones, utilize optical character recognition audio in the stored milestonesto identify the matching milestones; (See Chegini paragraph [0168], audio content (which may be from an audio track of video content or which may independent of video content) may be converted by the system to text. For example, the speech to text process may be performed using pattern matching).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify searching the stored milestones, utilize optical character recognition audio in the stored milestonesto identify the matching milestones of Chegini to identify a corresponding matching project or activity; generating a multimedia document comprising chat content associated with the matching project or activity. (See paragraph [0006].

 	Regarding claim 20, Mangold l taught the computer storage media of claim 17, as described above. Mangold further teaches wherein the stored milestones are provided in a file directory, (See Mangold paragraph [0053], the image data…stored in one or more databases…and/or folders on the server 320).

 	Regarding claim 21, Mangold taught the system of claim 20, as described above. Mangold further teaches wherein the stored milestones are stored in the file directory as (See Mangold paragraph [0055],the number of unique video versions are generated, they may be stored temporarily in file folders and/or a database)

Conclusions/Points of Contacts

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163